Citation Nr: 0525136	
Decision Date: 09/15/05    Archive Date: 09/29/05

DOCKET NO.  03-16 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The veteran served on active duty from February 1974 to May 
1974.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Providence, 
Rhode Island.




FINDINGS OF FACT

The veteran's claims of in-service trauma are either not 
verifiable, or sufficient information to enable verification 
of such stressor has not been provided.  The veteran is not 
shown to have PTSD as a result of alleged in-service trauma.


CONCLUSION OF LAW

The criteria for service connection for PTSD have not been 
met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) was signed 
into law in November 2000.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  The Act and 
implementing regulations essentially provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions. 

The veteran's claim for service connection for PTSD was 
received in May 2001.  In June 2001, the RO sent the veteran 
a letter notifying him of the provisions of the VCAA, what 
was necessary to substantiate his claim, and what was being 
done to assist him.  In August 2002, the claim was denied.   
The veteran appealed the August 2002 rating decision, and the 
RO issued a statement of the case (SOC) in April 2003.  The 
SOC again notified the appellant of the pertinent provisions 
of the VCAA, to specifically include notice that he may 
submit any evidence in his possession, as well as the 
provisions of the law and regulation pertinent to 
establishing service connection for PTSD.  Subsequently, in a 
June 2003 letter, the RO notified him of what was necessary 
to substantiate his claim, what evidence he was responsible 
for sending to VA, and what evidence VA would attempt to 
obtain on his behalf.  Thereafter, the RO adjudicated the 
issue on appeal via a May 2005 supplemental statement of the 
case (SSOC).  Clearly, from submissions by and on behalf of 
the veteran, he is fully conversant with the legal 
requirements of this case.  He has been informed of what 
evidence is necessary to substantiate his claim, who is 
responsible for obtaining what evidence, and that he may 
submit any evidence within his possession.  The RO has also 
taken the appropriate measures to assist him in obtaining 
evidence pertinent to his claim, to include any identified 
and available private medical records.  In this regard, the 
Board specifically notes that the appellant was notified of 
what was necessary in order to enable the RO to obtain 
medical records from Dr. Laternou, Dr. Heakcock, and the 
Butler Hospital.  However, the necessary information or 
authorizations were not provided by the veteran.   

The Board concludes that the duty to notify and assist the 
veteran under the VCAA has been satisfied.  The appellant's 
claim was last adjudicated in May 2005, after all proper 
notification had been made.  There is no indication that 
there is any prejudice to the veteran by the order of the 
events in this case.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).   Any error in the sequence of events is not shown to 
have any effect on the case, or to cause injury to the 
veteran, and is thus harmless.  See ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Miles v. 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  

Factual Background and Analysis

Service connection for a disability may be granted when it is 
due to disease or injury incurred coincident with service, or 
if preexisting service, aggravated therein.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Chronic diseases, such as 
psychoses, which become manifest to a degree of 10 percent or 
more within one year of separation from service, will be 
considered to have been incurred in service.  38 C.F.R. 
§§ 3.307, 3.309.  Service connection for PTSD requires 
medical evidence of a diagnosis; a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f).  

The veteran claims that as a result of in-service stressors, 
he now has PTSD.  On a PTSD questionnaire, received in 
September 2001, he reported that during service, he was 
emotionally abused by being called names.  He also indicated 
that he witnessed a violent assault by a private, who knocked 
another individual's eye from its socket.  The portion of the 
questionnaire which asked for the name of the individual who 
was assaulted was not completed.  The August 2002 rating 
decision and the April 2003 SOC advised the veteran that his 
stressors must be verifiable, described the type of stressors 
that are verifiable, and advised him that when claiming a 
stressor involving injury to another, there must be specific 
information regarding the injured soldier.  In addition, in 
the June 2003 letter, he was informed that he was a noncombat 
veteran and that his stressors had to be verified.  He was 
also informed to submit additional information regarding the 
claimed stressors, in order to enable the RO to verify the 
stressor.  The appellant, however, has failed to submit any 
further information with regard to this alleged stressor.  

Service personnel records indicate no combat exposure.  The 
veteran's service medical records do not indicate exposure to 
any stressors or any psychiatric treatment or diagnosis.  It 
is noted that in April 1974, he was administered nonjudicial 
punishment for absence without authority.  Also in April 
1974, discharge action was initiated against the veteran.  It 
was noted that he demonstrated a determination to avoid 
training to obtain elimination from the military.  His 
reactions were immature and unstable when confronted with 
problems that appeared overbearing.  He even threatened to 
misuse his rifle.  He demonstrated a complete unwillingness 
to perform his duties as a soldier.  He failed to obtain 
company standards in the barracks, his personal area, and his 
equipment.  He refused to follow any rule or guidance which 
inconvenienced him.  He was honorably discharged after less 
than three months of service.    

A November 1996 private treatment report indicates a 
diagnosis of depression, PTSD, and alcohol dependence.  It is 
noted that this is the only medical evidence of record that 
indicates a diagnosis of PTSD.  The only stressor reported in 
this private medical report refers to physical and emotional 
abuse of the veteran by his father, when the veteran was a 
child (his father would reportedly lock him in the basement).  
No stressors during the military were reported.  

After thorough review and consideration of the evidence of 
record, the Board finds that entitlement to service 
connection for PTSD is not warranted.  The appellant's 
allegation of being traumatized by being called names is not 
verified by the evidence of record.  Further, the sheer 
nature of this alleged stressor makes verification of it 
through other official channels impossible.  With regard to 
the alleged stressor of witnessing the assault of another 
individual, the record shows that the appellant has failed to 
provide the information necessary to allow further 
development to verify this stressor.  Thus, the evidence of 
record does not show a verified stressor.  Further, while 
there is a diagnosis of PTSD, it appears that it has been 
related to stressors experienced in childhood.  Without a 
verified in-service stressor resulting in PTSD, service 
connection for PTSD cannot be awarded.  

In reaching this decision, the Board considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence is against the claim, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).     


ORDER

Service connection for PTSD is denied.  



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


